175 S.E.2d 299 (1970)
Roger RAINES, Administrator of the Estate of Benjamin Leon Raines, Deceased
v.
ST. PAUL FIRE & MARINE INSURANCE COMPANY.
No. 7012DC325.
Court of Appeals of North Carolina.
July 15, 1970.
*301 Bryant, Jones & Johnson, by James M. Johnson, Dunn, for plaintiff-appellant.
Anderson, Nimocks & Broadfoot by Henry L. Anderson, Fayetteville, for defendant-appellee.
CAMPBELL, Judge.
For the defendant to be obligated to pay the claim of the plaintiff here, the injury of the plaintiff's deceased must have been, as the insurance contract states, "* * * caused by accident and arising out of the ownership, maintenance or use of the automobile." We hold that the accidental shooting of Benjamin Raines, under the facts of this case, did not arise out of the ownership, maintenance or use of the automobile which is the vehicle insured under the defendant's policy. No causal connection between the discharge of the pistol and the "ownership, maintenance or use" of the parked automobile was shown, and this is required to afford recovery under the policy. See Mason v. Celina Mutual, 161 Colo. 442, 423 P.2d 24 (1967); National Union Fire Ins. Co. v. Bruecks, 179 Neb. 642, 139 N.W.2d 821 (1966). Whisnant v. Aetna Casualty & Surety Insurance Co., 264 N.C. 303, 141 S.E.2d 502 (1965) and Williams v. Nationwide Mutual Insurance Co., 269 N.C. 235, 152 S.E.2d 102 (1967) are factually distinguishable and a causal connection was shown.
Judgment was properly entered for the defendant in this case.
Affirmed.
PARKER and VAUGHN, JJ., concur.